WALD, Circuit Judge
(concurring in part, and concurring in the result):
I concur in the result in this case, but I cannot agree with all the rhetoric in sections I and III-VI of the court’s opinion. Regarding section II, which treats the search and seizure issue, I concur in the opinion, except for the court’s discussion of the search of Mrs. Lawrence’s office at Fifield Manor,1 and the degree of preparation required of agents conducting complex document searches.2 I would also clarify the application of the “scrupulous exactitude” test in this case.3 I confine my remarks to the latter three issues.
The court properly states the law that “the authority to search granted by any warrant is limited to the specific places described in it, and does not extend to additional or different places.”4 I find, however, that Mrs. Lawrence’s office was nowhere mentioned in the warrant and the searching officers could not reasonably have believed that her office constituted part of the “suite of offices of Mr. Henning Heldt[.]” J.A. at 155 (warrant’s description of the place to be searched). I find appellants’ arguments on this issue5 persuasive: the Lawrence office was a separate, free standing structure, independently locked, with no external markings of any sort to indicate that it constituted part of someone else’s office in the main building. It is highly significant that access to the Heldt suite of offices in the main building would not provide access to the Lawrence structure.6 In addition, the only indication whether this structure — nowhere referred to in the warrant — was or was not part of the Heldt suite came from Mrs. Lawrence, who said it was her own office, not Mr. Heldt’s, and that she did not work for him.7 Of course, as the court says, Mrs. Lawrence “should [not] have been permitted to lay down the boundaries for the agents’ search.”8 But her remarks are worthy of attention not only because they represent the only specific statement which the agents had before them to judge whether the structure was or was not part of the Heldt suite, but also because they corroborated the physical evidence indicating the separateness of the structure from the Heldt suite. For these reasons, I am convinced that entry into Mrs. Lawrence’s office was outside the scope of the warrant and unlawful. I am in accord with the per curiam opinion, however, insofar as it concludes that even if this search of the Heldt suite were outside the warrant, the circumstances under which it was conducted do not represent such flagrant disregard for the warrant as to convert the search into a general one requiring total suppression of all documents seized.9
In its discussion of the preparation required of agents who undertake searches for documents, the court states that “the agents should be familiar with the general nature of the crimes that are charged and the list of items they are authorized to seize, either through reading of the warrant or through adequate instructions or supervision from those in charge.”10 I certainly agree that it is improper for a search of this magnitude to be undertaken unless those participating in it familiarize themselves *257with the list of particulars they are authorized to seize. But I am convinced that a first-hand reading of the list, or a thorough oral communication of it, constitutes the minimum preparation each agent must receive before conducting a document search of this kind. I cannot envision what sort of “supervision” the court speaks of which would suffice to familiarize agents with a list of particulars they have neither been told about nor read. I do agree, however, that “the arrival of a supplementary contingent of inadequately prepared agents in this particular case [did not result] in a general search which might require the exclusion of all seized documents.”11
Finally, although I concur with the court’s discussion of the “scrupulous exactitude” test as far as it goes,12 I would add that the need for minimization in conducting document searches13 is intensified where the documents are sought because of “the ideas which they contain.” If the particularity requirement is not obeyed with “the most scrupulous exactitude” in such cases, “the protection of [first amendment] freedoms [might be left] to the whim of the officers charged with executing the warrant[.]” Stanford v. Texas, 379 U.S. 476, 478, 485, 85 S.Ct. 506, 508, 511, 13 L.Ed.2d 431 (1965); see Zurcher v. Stanford Daily, 436 U.S. 547, 564, 98 S.Ct. 1970, 1980, 56 L.Ed.2d 525 (1978). In this case it is true that most of the documents listed in the warrant were allegedly stolen; thus their content was irrelevant to the justification for their seizure. It is equally clear, however, that at least with respect to items 152-62 in the warrant, the “ideas” contained in the documents were, or may have been, the basis for their seizure, since those documents were subject to seizure only because they evinced some intent to commit conspiracies against the government, just as some documents in Stanford were subject to seizure only because they evinced some intent to violate the Texas Suppression Act. In both cases agents were sent to seize, inter alia, any documents which contained certain generally described thoughts or plans, rather than being sent to seize only specific items, e.g., a stolen television, or heroin, or a particularly described diagram, ledger, or letter. See Stanford v. Texas, 379 U.S. at 485 n.16, 85 S.Ct. at 511 n.16. The former directives lack the inherent exactitude present in the latter, and inevitably require non-neutral officers to make important discretionary judgments as to the nature and content of various documents. Equally significant is the fact that here, as in Stanford, the group subjected to the search was a political or religious organization currently in conflict with the government, precisely the type of group that the first and fourth amendments most vigilantly protect. See generally Zurcher v. Stanford Daily, supra, 436 U.S. at 564, 98 S.Ct. at 1980; NAACP v. Alabama, 357 U.S. 449, 460-62, 78 S.Ct. 1163, 1170-71, 2 L.Ed.2d 1488 (1958). Thus, had defendants alleged that certain documents admitted as evidence against them had been unlawfully seized, the scrupulous exactitude standard might have been appropriately applied. But that is not the argument here,14 and I agree with the court that the scrupulous exactitude standard is not appropriate for deciding whether a general search occurred requiring total suppression of everything seized.
Subject to the above, I concur in the opinion of the court concerning the search and seizure issue, and with the results reached in other sections of the opinion.

. See per curiam opinion pp. 1262-1266 supra.


. See id. at 1261-1262.


. See id. at n.33.


. Id. at 1262.


. See id. at 1262.


. See id. at n.50.


. See id. at n.52.


. Id. at 1263-1265.


. See cases cited id. at 1259.


. Id. at 1261-1262 (emphasis supplied).


. Id.


. See id. at n.33.


. See id. at 1260-1261.


. See id. at n.29.